Citation Nr: 1020830	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
peroneal laceration of the labia.

3.  Entitlement to service connection for reactive airway 
disease with bronchitis, to include as secondary to the 
Veteran's service-connected sinusitis and allergic rhinitis.

4.  Entitlement to service connection for psychiatric 
disability, to include adjustment disorder with depressed 
mood.

5.  Entitlement to service connection for bilateral hand 
numbness, to include as secondary to the Veteran's service-
connected cervical spine disability.

6.  Entitlement to a compensable initial evaluation for 
irritable bowel syndrome.

7.  Entitlement to a compensable initial evaluation for 
sinusitis.

8.  Entitlement to an initial rating in excess of 10 percent 
for disability of the cervical spine. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to October 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issue of entitlement to service connection for asthma has 
been raised by the record, but has not been adjudicated by 
the RO.  Therefore, it is referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for residuals 
of a peroneal laceration of the labia is decided herein while 
the other issues on appeal are addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

The Veteran has residuals of a peroneal laceration of the 
labia sustained during active service.


CONCLUSION OF LAW

Residuals of a peroneal laceration of the labia were incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate her claim for service 
connection for a perineal laceration of the labia.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
naval service.  38 U.S.C.A. § 1110; 38 C.F.R.   § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes that the Veteran's service treatment records 
indicate that she experienced a laceration of the medial 
surface of the epithelium of the left labia minora during 
child birth on January 19, 2006.  The Veteran subsequently 
had three surgeries to correct the problem, to include a 
surgical revision of the area and partial vulvectomy as 
indicated in a private treatment record associated with her 
service treatment records.  

The Board additionally notes that the Veteran credibly 
testified during March 2010 concerning residuals such as 
discomfort with intercourse and incontinence.  

Thus, the Board concludes that service connection is in order 
for residuals of a peroneal laceration of the labia as 
service treatment records indicate that such condition was 
incurred during active service and residuals have been 
indicated by the record.


ORDER

Entitlement to service connection for residuals of a perineal 
laceration of the labia is granted.




REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claims.  

The Board notes at the outset that the Veteran indicated 
during her March 2010 Board testimony that many of her 
service treatment records were lost or missing.  The Board 
notes that the Veteran's service treatment record begin in 
January 2003, even though her service began during July 2001.  
Therefore, the originating agency should attempt to retrieve 
all of the Veteran's service treatment records through 
official sources.

The Board notes that the Veteran was denied entitlement to 
service connection for a back disability as her October 2006 
examination indicated no current disability, even though the 
Veteran complained of back pain and such was documented 
during active duty.  However, the Board notes that an April 
2007 lumbar MRI report indicates that the Veteran has bulging 
of lumbar discs.  In this regard, it is now well settled that 
in order to be considered for service connection, a claimant 
must first have a disability.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  However, the 
United States Court of Appeals for Veterans Claims held in 
McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long 
as the veteran had a diagnosed disability during the pendency 
of the claim, service connection criteria requiring a current 
disability are satisfied.  Thus, the Veteran should be 
afforded an additional examination to determine if her 
current back disability is related to active service.

The Board notes that the Veteran claimed that her reactive 
airway disease with bronchitis is secondary to or aggravated 
by the Veteran's service-connected sinusitis and allergic 
rhinitis.  The Board notes that the Veteran was treated for 
bronchitis during active service, as documented in an October 
2003 treatment record.  The Board additionally notes that the 
Veteran also had bronchitis post-service, during September 
2007.  The Veteran's initial examination indicated that she 
had reactive airway disease with recurring bronchitis with 
symptoms for the previous ten years.  The Veteran contended 
during her March 2010 testimony that her reactive airway 
disease with bronchitis was secondary to her service-
connected sinusitis and allergic rhinitis.  However, there is 
no medical opinion concerning whether this condition is 
secondary to a service-connected disability.  Thus, the 
Veteran should be afforded an additional VA examination to 
determine the etiology of the Veteran's reactive airway 
disease with bronchitis.  

The Veteran asserts, in essence, that she had psychiatric 
problems prior to service  and was treated for depression 
beginning when she was a teenager.  The Veteran asserts her 
pre-existing psychiatric disorder was aggravated by in-
service events.  The Board notes that the Veteran's service 
treatment records indicate mental health treatment during 
active duty on several occasions.  The Veteran was diagnosed 
with adjustment disorder with depressive mood in an October 
2006 pre-discharge examination.  Thus, the Veteran should be 
afforded an additional examination in order to ascertain the 
nature and etiology of all currently present acquired 
psychiatric disorders.

The Board notes that the Veteran testified during her March 
2010 testimony that her bilateral hand numbness was secondary 
to her service-connected cervical spine condition.  A June 
2007 private treatment record indicates that the Veteran had 
upper extremity paresthesias with possible peripheral 
entrapment neuropathy.  A subsequent EMG dated in June 2007 
indicates mild to moderate carpal tunnel syndrome.  The 
Veteran should be afforded an additional examination to 
determine if the etiology of her bilateral hand numbness.

Concerning the Veteran's claims for higher ratings for 
irritable bowel syndrome, sinusitis, and cervical spine 
disability, the Board notes that the Veteran testified during 
her March 2010 testimony that the disabilities had worsened 
since her most recent VA examinations.  Thus, additional 
examinations should be scheduled to ascertain the current 
extent of her disabilities. 

It is unclear from the record if the Veteran receives VA 
treatment.  If available, ongoing medical records should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

With regard to the Veteran's claims for service connection on 
a secondary basis, although the Veteran was provided with 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) in August 2008, that notice did not advise the Veteran 
of the elements of service connection on a secondary basis.  
Thus, the Veteran must be so notified on remand.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Send the Veteran a corrective VCAA 
notification letter which provides the 
required notice in response to her claims for 
service connection for bilateral hand 
numbness and bronchitis on a secondary basis.  

2.  Undertake all indicated development to 
obtain all available service treatment 
records not already of record.

3.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the 
Jacksonville Outpatient Clinic.

4.  Then, afford the Veteran an 
examination or examinations by an examiner 
or examiners with appropriate expertise to 
determine the current severity of the 
Veteran's service-connected disabilities 
on appeal.  The claims folder must be made 
available to and reviewed by the 
examiner(s).  Any indicated studies should 
be performed.  The RO or the AMC should 
ensure that all information required for 
rating purposes is provided by the 
examiner(s).

5)  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
bilateral hand numbness.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the claimed disability is 
etiologically related to the Veteran's 
active service or was caused or worsened 
by service-connected disability.

The rationale for all opinions expressed 
must also be provided.

6)  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of her reactive airway disease 
with bronchitis.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service or was caused or worsened 
by service-connected disability.

The rationale for all opinions expressed 
must also be provided.

7)  The Veteran also should be afforded a 
VA examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  Based on the review 
of the claims file and the examination 
results, the examiner should answer the 
following questions with respect to each 
currently present acquired psychiatric 
disorder:

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
Veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the Veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
service, is there a 50 percent or 
better probability that the disorder 
is etiologically related to the 
Veteran's active service?

The rationale for all opinions expressed 
must also be provided.


8.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

9.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until she is otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


